In the

        United States Court of Appeals
                 For the Seventh Circuit
                    ____________________ 
No. 13‐2505 
WEIPING CHEN, 
                                                        Petitioner, 

                                v. 

ERIC H. HOLDER, JR.,  
Attorney General of the United States, 
                                                       Respondent. 
                    ____________________ 
                   Petition for Review of an Order  
               of the Board of Immigration Appeals. 
                          No. A089‐671‐522 
                    ____________________ 

    ARGUED FEBRUARY 18, 2014 — DECIDED MARCH 10, 2014 
                 ____________________ 

    Before ROVNER, WILLIAMS, and TINDER, Circuit Judges. 
    TINDER, Circuit Judge. Weiping Chen petitions for review 
of the denials of his requests for asylum, withholding of re‐
moval, and protection under the Convention Against Torture 
(CAT).  We  dismiss  the  petition  for  review  of  the  asylum 
claim for lack of jurisdiction and deny the petition for review 
of the withholding of removal and the CAT claims. 
     
2                                                      No. 13‐2505 

I.     Background 
    Chen  is  a  native  and  citizen  of  China  who  entered  the 
U.S. in October 2004 as a nonimmigrant visitor with authori‐
zation to stay until April 2005. He overstayed and later filed 
an application for asylum, withholding of removal, and pro‐
tection under the CAT. A Notice to Appear (NTA) was issued 
charging  him  with  removability  for  staying  longer  than  his 
visa permitted. See 8 U.S.C. § 1227(a)(1)(B). He has admitted 
the NTA’s allegations and conceded removability. 
    At  the  hearing  before  the  immigration  judge  (IJ),  Chen 
testified that he left China in 2004 because he was “persecut‐
ed by the Chinese government[,] [b]ecause [he] participated 
in the demonstration against the Chinese government using 
violence  to  force  people  to  …  demolish  the  housing  and  to 
force people to move.” He said that he was detained, beaten, 
harassed,  threatened,  and  arrested  by  the  police.  Chen 
claimed that he purchased a shop in a market to make more 
money to pay for medical treatment for his son. He said that 
not long after he opened his store in April 2004, the govern‐
ment  made  plans  to  develop  the  area.  Chen  stated  that  he 
and  the  other  merchants  in  the  market  complained  to  the 
district level government that the developers were trying to 
take over the market without giving them “proper compen‐
sation.” But the issue was not resolved. Chen testified that he 
and other merchants were afraid that the developers would 
tear  down  their  stores,  so  they  stayed  overnight  in  their 
shops  “on  April  20th.”  (He  later  testified  this  happened  on 
May  20,  which  was  consistent  with  his  written  statement, 
and he denied (in the same hearing) that he had said it had 
happened on April 20.)  
No. 13‐2505                                                          3 

    According  to  Chen,  their  fears  came  true.  Later  that 
night,  he  and  the  other  merchants  were  forcibly  removed 
from  their  shops  and  taken  out  of  the  city.  He  claimed  that 
they walked  back to the market and found  that it  had  been 
torn  down  and  their  merchandise  had  been  taken  away. 
Chen  stated  that  he  and  the  other  merchants  went  “to  the 
municipality  to  …  petition.”  Over  one  hundred  merchants 
and  family  members  sat  in  front  of  the  municipal  building, 
“asking [the] government for compensation.” Chen claimed 
that  they  sat  quietly  for  more  than  one  hour,  and  then  the 
police arrived to break  up the  crowd with  a “high  pressure 
water  gun”  and  batons.  However,  Chen  and  a  dozen  other 
merchants  refused  to  leave,  so  they  were  forcibly  taken  to 
the police station where Chen was beaten, denied food, and 
handcuffed to a chair. After three days, Chen “was unable to 
sustain”  the  mistreatment  and  signed  an  agreement  stating 
that he would not approach the government asking for com‐
pensation. The police told Chen that he had “interrupted the 
social order” and asked him to pay a fine and be subjected to 
monitoring  or  supervision.  Chen  was  released,  but  he  was 
required to report to the police station, first on a weekly ba‐
sis and then on a monthly basis. He said that he reported as 
required until he left for the United States in October 2004.  
    Other than that one sit‐in protest of the demolition of the 
market  shops,  Chen  has  not  participated  in  any  other  anti‐
government demonstration. And he has never been a mem‐
ber  of  any  political  organization.  Indeed,  Chen  had  a  hard 
time  articulating  his  political  opinion,  but  claimed  that  the 
government  seeks  to  persecute him  because  he  participated 
in the protest and opposed the government. 
4                                                      No. 13‐2505 

     The  IJ  found  that  Chen  did  not  apply  for  asylum  until 
March  2008,  more  than  three  years  after  his  arrival  in  the 
United  States.  She  therefore  concluded  that  his  asylum  ap‐
plication was untimely. The IJ considered Chen’s arguments 
as  to  why  he  believed  extraordinary  circumstances  excused 
his  late  filing—he  did  not  speak  English,  he  did  not  under‐
stand the law, and he did not have money to hire an attorney 
(he  sent  all  the  money  he  made  home  to  pay  for  his  son’s 
medical  treatment)—but  she  found  that  these  did  not 
amount  to  extraordinary  circumstances  to  excuse  the  un‐
timely filing.  
    Turning  to  withholding  of  removal,  the  IJ  determined 
that  Chen’s  situation  was  best  characterized  as  a  personal 
dispute  rather  than  an  expression  of  his  political  opinion. 
She  found  that  additional  evidence  in  the  record  indicated 
that  Chen  had  not  shown  that  he  would  be  persecuted  on 
account of his political opinion: the fact that after his deten‐
tion,  he  satisfied  his  check‐in  obligations  with  the  police 
without  incident  and  his  family  has  lived  with  his  mother‐
in‐law  and  have  reported  no  incidents  with  the  police  or 
other difficulty, other than with the son’s medical condition. 
    Although  the  IJ  found  inconsistencies  between  Chen’s 
testimony  and  his  written  statement,  she  did  not  find  him 
incredible.  But  because  of  the  inconsistencies,  she  did  not 
find  that  his  testimony  was  sufficiently  persuasive  and  re‐
quired him to provide corroborative evidence. Chen failed to 
provide  anything  other  than  one  U.S.  State  Department  Re‐
port for China (“country conditions report”). Although the IJ 
found that Chen’s claim was plausible in light of the report, 
the report did not address his particular experiences. The IJ 
decided  that  Chen  provided  insufficient  corroborative  evi‐
No. 13‐2505                                                           5 

dence, noting that he had time to obtain an affidavit from his 
wife,  with  whom  he  was  in  contact  just  two  months  before 
the  hearing.  And  the  IJ  did  not  believe  that  it  would  have 
been beyond Chen’s  reasonable ability to obtain such  an af‐
fidavit. She therefore concluded that he had not met his bur‐
den of proving that it is more likely than not that he will be 
persecuted  because  of  his  political  opinion  if  removed  to 
China. As for the CAT, the IJ found that since Chen had not 
met  his  burden  of  proving  that  he  would  be  persecuted  if 
removed  to  China,  he  could  not  show  that  it  is  more  likely 
than not that he would suffer harm that meets the definition 
of torture. The IJ ordered Chen removed to China.  
     On appeal, the Board agreed with the IJ that Chen failed 
to  timely  file  for  asylum  and  failed  to  show  extraordinary 
circumstances  or  changed  circumstances  justifying  the  de‐
layed filing. It also agreed that Chen failed to provide suffi‐
cient credible evidence to establish a clear probability of per‐
secution  or  torture,  noting  that  since  he  was  still  in  contact 
with his wife, an affidavit from her was presumably availa‐
ble.  And  the  Board  concurred  with  the  IJ’s  determination 
that Chen had not shown a likelihood of future persecution 
on  a  protected  ground,  upholding  the  finding  that  Chen’s 
situation was a personal dispute rather than an expression of 
political  opinion.  Finally,  the  Board  agreed  that  Chen  had 
insufficient evidence to establish that he more likely than not 
would  be  tortured  upon  return  to  China.  It  therefore  dis‐
missed the appeal, and Chen petitioned for review. 
II.     Discussion 
     Chen  first  challenges  the  Board’s  decision  affirming  the 
IJ’s  determinations  that  he  was  not  eligible  for  asylum  be‐
cause his asylum application was not filed within one year of 
6                                                        No. 13‐2505 

his arrival in the United States and that he failed to establish 
extraordinary  circumstances  justifying  the  untimely  filing. 
Generally,  an  asylum  application  must  be  filed  within  one 
year  after  the  alien’s  arrival  in  the  United  States,  8  U.S.C. 
§1158(a)(2)(B),  but  an  untimely  application  may  be  consid‐
ered  if  the  alien  “demonstrates  …  extraordinary  circum‐
stances  relating  to  the  delay’  in  filing  …  within  the  pre‐
scribed  one‐year  period.”  Bitsin  v.  Holder,  719  F.3d  619, 
625 (7th  Cir.  2013)  (quoting  8  U.S.C.  §  1158(a)(2)(D)).  How‐
ever, we lack “jurisdiction to review a determination regard‐
ing the timeliness of an alien’s application for asylum or the 
existence of … extraordinary circumstances to excuse his late 
filing.” Id.; see also 8 U.S.C. § 1158(a)(3). We dismiss for lack 
of  jurisdiction  Chen’s  petition  to  review  the  determinations 
that his asylum application was untimely and that he failed 
to  establish  extraordinary  circumstances.  The  petition  was 
clearly  late  and  the  circumstances  were  typical  rather  than 
extraordinary anyway. 
    Chen  also  challenges  the  determination  that  he  did  not 
qualify for withholding of removal. “When the Board agrees 
with the decision of the immigration judge, adopts that deci‐
sion and supplements that decision with its own reasoning, 
as it did here, we review the immigration judge’s decision as 
supplemented  by  the  Board.”  Cece  v.  Holder,  733  F.3d  662, 
675 (7th  Cir.  2013)  (en  banc).  The  IJ’s  “findings  of  fact  are 
conclusive  unless  any  reasonable  adjudicator  would  be 
compelled  to  conclude  to  the  contrary.”  8  U.S.C. 
§ 1252(b)(4)(B);  see  also  Gutierrez‐Berdin  v.  Holder,  618  F.3d 
647, 651 (7th Cir. 2010). We review the decision for substan‐
tial evidence. Bitsin, 719 F.3d at 628. Under this standard, the 
decision  “‘must  be  upheld  if  supported  by  reasonable,  sub‐
stantial, and probative evidence on the record considered as 
No. 13‐2505                                                           7 

a whole,’ and we will ‘reverse[ ] only if the evidence present‐
ed  …  was  such  that  a  reasonable  factfinder  would  have  to 
conclude’ that the petitioner had met his burden.” Id. (quot‐
ing INS v. Elias–Zacarias, 502 U.S. 478, 481 (1992)). 
    “An applicant is eligible for withholding of removal if he 
‘demonstrate[s] a clear probability of persecution on account 
of’” a protected ground, in this case, political opinion. Bitsin, 
719 F.3d at 628 (quoting Tariq v. Keisler, 505 F.3d 650, 656 (7th 
Cir.  2007)).  Persecution  is  defined  to  include  “detention,  ar‐
rest,  interrogation,  prosecution,  imprisonment,  illegal 
searches, confiscation of property, surveillance, beatings, tor‐
ture,  behavior  that  threatens  the  same,  and  non‐life‐
threatening behavior such as torture and economic depriva‐
tion  if  the  resulting  conditions  are  sufficiently  severe.”  Yi 
Xian  Chen  v.  Holder, 705  F.3d  624,  629 (7th  Cir.  2013)  (quota‐
tion omitted).  
    In arguing that he will be persecuted, Chen points to the 
demolition of his store, his arrest, physical beating, and oth‐
er  mistreatment  in  police  custody  as  well  as  his  allegations 
that  his  wife  told  him  that  the  police  came  looking  for  him 
every month and that she had to move to a remote rural area 
to  avoid  trouble.  He  also  asserts  that  the  police  think  he  is 
opposed to the government. Based on Chen’s testimony that 
he met his check‐in obligations with the police without inci‐
dent  and  that  his  family  reported  no  incidents  with  the  po‐
lice, the IJ found that he had not demonstrated a clear prob‐
ability that he will be persecuted if removed to China. These 
facts support the IJ’s finding. At most, the record might sup‐
port  Chen’s  claim  that  he  is  likely  to  be  persecuted.  Yet  the 
evidence  must  not  only  support  but  compel  the  conclusion 
that  he  will  be  persecuted.  Liu  v.  Holder,  692  F.3d  848,  852 
8                                                        No. 13‐2505 

(7th Cir. 2012); Balogun v. Ashcroft, 374 F.3d 492, 507 (7th Cir. 
2004). It does not.  
    Next, Chen argues that the Board erred when it affirmed 
the IJ’s determination that he was required to produce or ad‐
equately  explain  the  absence  of  evidence  corroborating  his 
claims  and that he failed  to  do so.  “[W]hen an  immigration 
judge  requires  an  applicant  to  produce  corroborating  evi‐
dence, that evidence is required (unless it cannot be reason‐
ably  obtained),  even  if  the  judge  finds  the  applicant  credi‐
ble.”  Raghunathan  v.  Holder,  604  F.3d  371,  379 (7th  Cir.  2010) 
(citation  omitted);  see  also  8  U.S.C.  §  1158(b)(1)(B)(ii)  (“The 
testimony  of  the  applicant  may  be  sufficient  to  sustain  the 
applicant’s burden without corroboration, but only if the ap‐
plicant satisfies the trier of fact that the applicant’s testimony 
is credible, is persuasive, and refers to specific facts sufficient 
to  demonstrate  that  the  applicant  is  a  refugee.”)  “‘No  court 
shall reverse a determination made by a trier of fact with re‐
spect  to  the  availability  of  corroborating  evidence  …  unless 
the court finds … that a reasonable trier of fact is compelled 
to  conclude  that  such  corroborating  evidence  is  unavaila‐
ble.’” Raghunathan, 604 F.3d at 379 (quoting Pub. L. No. 109‐
13, § 101, 119 Stat. 231, 304 (2005)); see 8 U.S.C. § 1252(b)(4). 
Chen points to no evidence that compels the conclusion that 
corroborating evidence is unavailable. 
    Instead, he suggests that the IJ found his testimony cred‐
ible and persuasive. The record refutes this claim: the IJ ex‐
plicitly  stated  she  “cannot  find  that  [Chen’s]  testimony  was 
sufficiently  persuasive  to  meet  his  burden  for  withholding 
without corroborative evidence.” Having found that his tes‐
timony was not sufficiently persuasive, the IJ was well with‐
in her discretion in requiring him to corroborate his claims. 
No. 13‐2505                                                          9 

See  Raghunathan,  604  F.3d  at  379  (stating  that  “an  immigra‐
tion judge exercises ‘substantial leeway to demand corrobo‐
ration  of  [an  alien’s]  allegations  whether  or  not  the  judge 
finds  the  [alien]  credible’”)  (quoting  Krishnapillai  v.  Holder, 
563 F.3d 606, 618 (7th Cir. 2009)). Unless Chen can prove that 
he  could  not  have  reasonably  obtained  corroborating  evi‐
dence, his failure to produce such evidence is “fatal to [his] 
claims.” Id. 
    Chen asserts that he did provide some corroborating evi‐
dence, presumably the country conditions report, but as the 
IJ noted, the report does not address Chen’s particular expe‐
riences  and  thus  was  insufficient  corroboration.  See  Krish‐
napillai, 563 F.3d at 619 (noting that a United Nations report 
“did not materially corroborate the events to which [the peti‐
tioner]  testified“  where  it  addressed  “the  types  of  human 
rights abuses that occur in Sri Lanka but says nothing about 
what did or did not  happen to [the petitioner]”). The IJ did 
not err in reaching this conclusion. Chen also asserts that he 
provided a reasonable explanation for not having other cor‐
roboration, referring to his testimony about why he did not 
have  a  doctor’s  corroboration  for  his  injuries.  But  he  offers 
no  explanation  why  he  could  not  have  reasonably  obtained 
evidence  corroborating  other  aspects  of  his  claims,  for  ex‐
ample, that he owned the store, that it was demolished, that 
he  participated  in  the  protest,  or  that  he  was  detained.  An 
affidavit  from  his  wife  or  other  merchants  could  have  cor‐
roborated these facts, and Chen offered no explanation why 
he  could  not  have  reasonably  obtained  his  wife’s  affidavit. 
(Nor does he attempt to explain in this court the lack of cor‐
roboration from other merchants, but we know from his tes‐
timony before the IJ that he claimed he had lost contact with 
them.) Indeed, he testified that he had spoken with his wife 
10                                                        No. 13‐2505 

two months before the hearing before the IJ. The record does 
not compel the conclusion that Chen could not have reason‐
ably  obtained  corroborating  evidence;  therefore,  his  failure 
to produce such evidence when required dooms his claims.  
     According to Chen, the Board also erred in affirming the 
IJ’s finding that he failed to prove he would be persecuted on 
account of his political opinion.  He argues that he “went to 
the local district government office and complained publicly 
regarding  the  unjust  taking  of  his  and  other  merchants’ 
property.”  In  his  view,  this  renders  inapposite  Liu  v. Holder, 
692 F.3d 848 (7th Cir. 2012), and Marquez v. INS, 105 F.3d 374 
(7th  Cir.  1997).  But  the  comparisons  to  Liu  and  Marquez  are 
apt.  In  Liu,  692  F.3d  at  852–53,  we  held  that  the  record  did 
not compel the conclusion that the petitioner’s activity in or‐
ganizing coworkers to protest their layoffs at a state‐owned 
factory and  participating in  that  protest was political rather 
than  economic  activity.  We  reasoned  that  the  petitioner  did 
not engage in any of the “classic” examples of political activ‐
ity, such as “[c]ampaigning against the government, writing 
op‐ed  pieces,  urging  voters  to  oust  corrupt  officials,  …  or 
speaking out repeatedly … .” Id. at 852. He “never belonged 
to  a  political  organization  or  demonstrated  against  the  Chi‐
nese  government.”  Id.  Rather,  he  organized  his  coworkers 
“to ask for their jobs and benefits back,” which “was an eco‐
nomic demand, not a protest of government corruption.” Id. 
    Chen’s protest was similarly non‐political. He did not en‐
gage  in  any  of  the  classic  examples  of  political  activity;  in‐
stead, he participated in one sit‐in to protest the taking of his 
property  without  compensation.  The  sit‐in  was  public,  and 
Chen was accompanied by other merchants who complained 
about the taking of their property,  but that is  insufficient to 
No. 13‐2505                                                        11 

compel the conclusion that political opinion  was the reason 
for any harm to him. See Marquez, 105 F.3d at 380–81 (defer‐
ring to the Board’s findings that greed and jealousy, not poli‐
tics  motivated  persecution  even  though  alien  spoke  out 
against  military  corruption  on  radio  talk  show).  As  the  IJ 
noted,  Chen  did  not  make  a  broader  attack  on  the  govern‐
ment;  he  therefore  is  on  weaker  ground  than  the  alien  in 
Marquez. See id. at 381 (stating the issue as whether the retal‐
iation  was  because  of  alien’s  public  condemnation  and 
broader attack on military corruption).  
    The IJ found, and the Board agreed, that Chen’s situation 
should  be  characterized  as  a  personal  property  dispute  ra‐
ther than an expression of political opinion. As we have said, 
“[a]  personal  dispute,  no  matter  how  nasty,  cannot  support 
an  alien’s  claim  of  asylum.”  Id.  at  380.  Chen  was  unable  to 
articulate any political opinion, and he admitted that he did 
not belong to any political organizations, and that other than 
this single protest, he participated in no other political activi‐
ties.  The  record  does  not  compel  the  conclusion  that  any 
harm to Chen was due to his political opinion. See id. (defer‐
ring to the finding that “greed and jealousy, and not politics, 
fed the feud” between bank official and government leader).  
    Chen v. Holder, 607 F.3d 511 (7th Cir. 2010), does not assist 
the  petitioner.  Contrary  to  his  view,  the  case  does  not  hold 
that a public complaint regarding an unjust taking of proper‐
ty can amount to persecution based on political opinion. The 
case  involved  a  remand  for  a  determination  whether  filing 
suit against a unit of government could constitute a form of 
political opinion. Id. at 514. Assuming that it could, Weiping 
Chen did not sue the government. Nor does Chen v. Gonzales, 
489 F.3d 861 (7th Cir. 2007), aid him. Severe economic depri‐
12                                                      No. 13‐2505 

vation  may  amount  to  persecution,  id.  at  863,  but  Chen  v. 
Gonzales does not address what is at issue here—whether the 
persecution is based on political opinion. 
    Finally,  Chen  challenges  the  Board’s  and  IJ’s  conclusion 
with respect to his claim for protection under the CAT. Our 
review is deferential, and we will “reverse only if a reasona‐
ble  factfinder  would  have  to  conclude  that  [Chen]  met  his 
burden.” Bitsin, 719 F.3d at 630–31. “[T]o establish eligibility 
for  relief  under  the  CAT,  [Chen]  must  show  that  ‘it  is  more 
likely than not that he … will be tortured’ if he is returned to 
[China].” Id. at 631 (quoting Rashiah v. Ashcroft, 388 F.3d 1126, 
1131  (7th  Cir.  2004)).  Since  the  standard  under  the  CAT  is 
even higher than that for withholding of removal, it follows 
that Chen cannot prevail under the CAT. See, e.g., Restrepo v. 
Holder, 610 F.3d 962, 965 (7th Cir. 2010). The record does not 
compel a contrary conclusion. 
III.   Conclusion 
    Chen’s  petition  for  review  is  DISMISSED  for  lack  of  juris‐
diction with respect to the claim for asylum and DENIED with 
respect to the requests for withholding of removal and pro‐
tection under the CAT.